PD-0921-15
                                 PD-0921-15                                      COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
 July 24, 2015                                                                 Transmitted 7/22/2015 11:33:15 AM
                                                                                  Accepted 7/24/2015 9:02:22 AM
                                                                                                  ABEL ACOSTA
                                  PD No:- - - - - -                                                       CLERK

 STEVEN JAMES SEBRING                                             IN THE TEXAS COURT

 VS.                                                              OF CRIMINAL APPEALS

 STATE OF TEXAS                                                   AUSTIN, TEXAS

                 MOTION FOR EXTENSION OF TIME TO FILE
            APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, Appellant, by and through the undersigned attorney, filing this Motion

for Extension of Time to File Appellant's Petition for Discretionary Review, and in support

thereof would show:

                                                   I.

        Appellant was convicted of murder and sentenced to sixty (60) years in the Texas

Department of Criminal Justice - Institutional Division. The trial court was the 337th District

Court ofHarris County, Texas. The trial court cause number was 1323534. On June 25, 2015,

the Fourteenth Court of Appeals in Houston, Texas, affirmed appellant's conviction in

appellate cause number 14-13-01046-CR.

                                             II.

        The current deadline for filing appellant's petition for discretionary review is July 27,

2015.

                                           III.

        No previous extension of time to file a petition for discretionary review has been

requested by appellant.
                                           IV.

       Appellant' s counsel is requesting this extension due to scheduling conflicts which

prevented him from completing his review of the Opinion from the Fourteenth Court of

Appeals in this matter. Additional time is needed for the undersigned to evaluate the issues

to be presented to this Court on petition for discretionary review.

                                           v.
       Appellant is requesting an extension until August 10, 2015 in which to file his petition

for discretionary review in this matter

                                           VI.

       This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in this matter.

       WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court will

grant this Motion for Extension of Time to File Appellant's Petition for Discretionary Review

until August 10, 2015.




                                                  Respectfully submitted,




                                                 4615 Southwest Freeway, Suite 600
                                                 Houston, Texas 77027
                                                 Tel: (713) 552-1940
                                                 Fax: (713) 626-0182
                                                 email: Thendl283 @aol.com
      BEFORE ME, the undersigned authority, on this day personally appeared Thomas
M. Henderson, who after being duly sworn by me, upon his oath did state that the
informatio~~W~~:jn the above Motion fore ension of Time is true and correc
           ,,'' ..,\\~........... '.'11 /~                     . '.

     2
     §
      $ "-' /:f)

     ::
              f
               :' "
                  (J1
              ~:,.\
                        't..
          ~.,\V ••-:\p.RY P(/" ~~


                           •   '
                                   A      O>